DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 were previously pending in this application.  The amendment filed 07 June 2022 has been entered and the following has occurred: Claims 1, 2, 4, & 11 have been amended.  No Claims have been cancelled or added.
Claims 1-13 remain pending in the application.

	














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more 
The claims recite subject matter within a statutory category as a process (claims 1-11), a machine (claim 12), and manufacture (claim 13) which recite steps of:
storing a location identifier into a database communicatively connected to or comprised by the control unit associating a location identified corresponding to one or more of a plurality of locations within the point of care environment and storing the location identified;
at each of the plurality of locations, capture signal patterns from various signal sources;
storing the signal patterns from the various signal sources, each signal pattern associated with the location identified where the signal pattern was captured;
capturing a current signal pattern from various signal sources to be localized; and
providing a descriptive localization to a user associated with the point of care environment, the descriptive localization comprising an indication of a position to be localized relative to one or more of the plurality of locations within the point of care environment.
These steps of gathering various biological or geographic signal patterns, determining the location in which the signal pattern from a plurality of signal sources has been captured, and providing a descriptive localization of the signal pattern based on the determined location in a point of care environment, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  By gathering biological/geographic data or activity associated with a human and providing a descriptive localization of the signal acquired, under the broadest reasonable interpretation, human activity, both biological and geographical, can be organized in a manner that falls within the judicial exception of methods of organizing human activity.  For instance, as set forth in MPEP 2106.04(a)(2)(II) describes varying methods of organizing human activity as it relates to managing personal behavior, relationships, or interactions between people, e.g. social activities, teaching, and following rules or instructions.  Therefore, a user may actively be presented with health parameters or geographic parameters of the monitored patient or user or a device associated with said user and perform an action based on said indications, therefore managing personal behavior between the two entities, or managing personal behavior that the monitored entity would have otherwise performed without the performance or interaction of the computerized system with steps described above. Therefore, under the broadest reasonable interpretation, the steps recite an abstract idea, i.e. methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11 reciting particular aspects of how capturing varying forms of biological, locational, or environmental data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of signal receivers, a database, a control unit, misplaced handheld analytical device, a non-transitory computer-readable medium, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pp.10, ll. 1-4; pp. 10, ll. 6-10; pp. 10, ll. 12-17; pp. 9, ll. 14-17, pp. 26, ll. 19-21, respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of capturing and storing varying forms of data or signal patterns from a plurality of sources amounts to mere data gathering, recitation of a certain signal pattern from a certain form of data amounts to selecting a particular data source or type of data to be manipulated, recitation of providing a descriptive localization comprising an indication of the location of the device amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of the devices being present in a point of care environment or for purposes of analyzing biological samples, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 reciting a central control unit, handheld devices, a docking/charging station, varying data sensors for monitoring certain aspects of biological, environmental, or locational data, and a hospital information system additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3 & 6-8, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3 & 8, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-8 & 10, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as storing and capturing varying signal patterns into a database communicatively linked to or comprised by the control unit, sending a descriptive localization of the device to be localized to a user, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); associating and storing a location identifier corresponding to one or more of a plurality of locations within the point of care environment, providing a descriptive localization of the misplaced device to be localized, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and capturing signal patterns and using those stored signal patterns to further retrieve a descriptive localization by the control unit, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 & 8-9 reciting limitations relating to transmitting an alert or results based on received data over a radio implemented network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 11 reciting limitations relating to calculating probability of a certain position in the point of care environment given the received data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3-4 reciting storing and updating all biological, environmental, or locational data based on a most recent action, claim 10 reciting updating all data based on most recent user action and associating the action with one or more locations in the point of care environment, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-11 reciting storing a location identifier, storing signal patterns, storing computerized instructions to perform the steps found in the Claims, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 5 reciting limitations relating to performing scanning procedure to determine locations and/or reagents in the point of care environment, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baczuk et al. (U.S. Patent Publication No. 20160247378) in view of Hasan et al. (U.S. Patent Publication No. 2015/0123786)

Claim 1 –
Regarding Claim 1, Baczuk teaches a computer-implemented method for localizing misplaced handheld analytical devices in a point of care environment, the point of care environment comprising a plurality of handheld analytical devices for analyzing biological samples communicatively connected to a control unit, the method comprising (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care setting, however Baczuk does not explicitly state that said devices are misplaced or lost):
storing a location identifier into a database communicatively connected to or comprised by the control unit, wherein the location identifiers is associated with one or more of a plurality of locations within the point of care environment (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to a central unit, defined monitoring settings, and location indicator thresholds; See Baczuk Par [0089] which discloses storing and indicating a location of the moveable device with respect to a central unit or as set forth in Baczuk Par [0053]-[0054] one or more central units):
at each of the plurality of locations, capture signal patterns from various signal sources by a signal receiver(s) of the plurality of the handheld analytical devices (See Baczuk Par [0009] which discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors; See Baczuk Par [0045]-[0046] which specifically discloses that the sensors may be disposed in a plurality of locations within or outside of the monitoring system to be held by the user, further see Baczuk Par [0053]-[0054] which discloses a tethered network configuration including one or more central devices and a plurality of handheld or wearable peripheral devices);
storing the signal patterns captured by the plurality of handheld analytical devices from the various signal sources in the database, each signal pattern associated with the location identified where the signal pattern has been captured (See Baczuk Par [0009] – [0010] which discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold; See Baczuk Par [0045]-[0046] which specifically discloses that the sensors may be disposed in a plurality of locations within or outside of the monitoring system to be held by the user, further see Baczuk Par [0053]-[0054] which discloses a tethered network configuration including one or more central devices and a plurality of handheld or wearable peripheral devices);
capturing a current signal pattern from various signal sources by a signal receiver(s) of a misplaced handheld analytical device to be localized (See Baczuk Par [0009] - [0010] which discloses media storing instructions that when executed, compares the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold; See Baczuk Par [0045]-[0046] which specifically discloses that the sensors may be disposed in a plurality of locations within or outside of the monitoring system to be held by the user, further see Baczuk Par [0053]-[0054] which discloses a tethered network configuration including one or more central devices and a plurality of handheld or wearable peripheral devices); and
providing a descriptive localization of the misplaced handheld analytical device to be localized by the control unit to a user associated with the point of care environment, the descriptive localization comprising an indication of a position of the misplaced handheld analytical device to be localized relative to one or more of the plurality of locations within the point of care environment associated with one or more signal pattern(s) stored in the database matching the current signal pattern of the misplaced handheld analytical device to be localized (See Abstract of Baczuk describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to the central unit, defined monitoring settings, and location indicator thresholds. Par [0009] discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold; See Baczuk Par [0045]-[0046] which specifically discloses that the sensors may be disposed in a plurality of locations within or outside of the monitoring system to be held by the user, further see Baczuk Par [0053]-[0054] which discloses a tethered network configuration including one or more central devices and a plurality of handheld or wearable peripheral devices; See Baczuk Par [0089] which discloses storing and indicating/providing a location of the moveable device with respect to a central unit or as set forth in Baczuk Par [0053]-[0054] one or more central units).

The disclosed embodiments of Baczuk found above and Baczuk abstract describe locating handheld or wearable analytical devices in a point of care setting, however Baczuk does not explicitly state that said devices are misplaced or lost.  While it is understood by Examiner that the same or substantially similar machinery, software, etc. that is already disclosed by Baczuk could be used for the purposes of lost or misplaced devices as much as devices that are attached to a user, for purposes of advancing prosecution, a supplemental reference has been brought in to explicitly disclose locating lost or misplaced wireless devices.

Therefore, Hasan discloses embodiments relating to locating lost or misplaced wireless devices located in a clinical or hospital setting (See Hasan Par [0007] & [0056] which discloses one or more loss prevention indicators being initiated at the patient sensor upon detecting the loss of the patient sensor, and are communicated to indicate the location of the lost patient sensor; See Hasan Par [0027]-[0028] which discloses the detection and retrieval of the lost sensor even though the sensor is unable to communicate with the interrogator due to loss of connectivity to the wireless network and to identify a location of the lost sensor;  See Hasan Par [0040]-[0042] & [0046] which discloses how the lost sensor is located by the system).  The disclosure of Hasan is directly applicable to the disclosure of Baczuk because both disclosures share limitations and capabilities, namely, they are both directed towards the monitoring of patients using wireless devices and monitoring the statuses, locations, and/or data of said devices that are used for monitoring the patients.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baczuk which already discloses locating handheld or wearable analytical devices in a point of care setting, to specifically include the localization/pinpointing of a lost or misplaced device, as disclosed by Hasan, because upon certain devices being lost or misplaced, the device(s) may lose connectivity to the wireless network, and therefore by including loss prevention indicators/modules for locating lost devices even upon losing connectivity to the wireless network, the device is still able to be located (See Hasan Par [0027]-[0028], [0042], & [0046]).

Claim 2 –
Regarding Claim 2, Baczuk and Hasan teach the method according to Claim 1 in its entirety.  Baczuk further discloses a method, wherein:
capturing signal patterns and/or the current signal pattern by the handheld analytical device(s) is triggered by user action(s) carried out on the respective handheld analytical device(s) and/or triggered on a recurring basis based on a signal capture schedule and/or manually triggered by an operator of the respective handheld analytical device(s) and/or self-triggered by the handheld analytical device(s) due to a characteristic status such as ‘low battery’, ‘low network signal’, ‘upcoming issue’ and/or triggered by the control unit when the respective misplaced handheld analytical device(s) is to be localized (See Baczuk Fig. 1 which depicts the framework for the handheld analytical devices which are in communication with a central unit, and the handheld devices being triggered by a combination of factors such as user action via accelerometer or gyroscope, user location based on RF or GPS/cellular data and an input threshold being established which are all taken into account for a data combination algorithm to determine whether an upcoming alert or issue needs to be made based on the signals captured by the handheld devices and transmitted to the central unit; See Baczuk Par [0037] which discloses monitoring of the strength of the network signal in the wireless environment).

Claim 3 –
Regarding Claim 3, Baczuk and Hasan teach the method according to Claim 1 in its entirety.  Baczuk further discloses a method, further comprising:
storing into the database an association(s) between one or more user action(s) and one or more of the plurality of locations within the point of care environment (See Baczuk Fig. 1 which shows an algorithm that takes into account both activity from the user and determining the user’s location, therefore determining and storing an association between the two for the system to determine whether an upcoming alert or issue needs to be made based on the signals captured by the handheld devices and transmitted to the central unit);
recording action information upon a user action being carried out on one or more of the handheld analytical device(s), the action information indicative of the user action being carried out (See Baczuk Fig. 1 & Par [0033] – [0034] which discloses taking in user activity via accelerometer or gyroscope, the accelerometer and gyroscope data being used to determine user activity); and
storing all action information captured by the plurality of handheld analytical devices in the database, each action information associated with the location identifier associated with the location where the user action was carried out, wherein the descriptive localization of the handheld analytical device to be localized comprises the action information associated with one or more of the plurality of locations within the point of care environment associated with one or more signal pattern(s) stored in the database matching the current signal pattern (See Baczuk Fig. 1 which shows the activity data being stored and then transferred to the data combination algorithm and alarm determination block in the system’s framework, and being based on an association between the activity signal data and the location signal data when compared to a user-defined threshold).

Claim 4 –
Regarding Claim 4, Baczuk and Hasan teach the method according to Claim 3 in its entirety.  Baczuk  discloses a method, further comprising:
capturing a most recent action carried out by the misplaced handheld analytical device to be localized, wherein the descriptive localization comprises an indication of a position of the handheld analytical device to be localized relative to one or more of the plurality of locations within the point of care environment associated with one or more user action(s) stored in the database matching the most recent action (See Baczuk Fig. 1 & Par [0033] – [0034] which discloses taking in user activity via accelerometer or gyroscope, the accelerometer and gyroscope data being used to determine user activity; See Baczuk Fig. 1 which shows the activity data being stored and then transferred to the data combination algorithm and alarm determination block in the system’s framework, and being based on an association between the activity signal data and the location signal data when compared to a user-defined threshold).

Claim 6 –
Regarding Claim 6, Baczuk and Hasan teach the method according to Claim 5 in its entirety.  Baczuk further discloses a method, wherein:
the location corresponding to the testing of the respective patient is retrieved from a hospital information system communicative connected to the control unit (See Baczuk Par [0027] which discloses determining the location of the respective patient being retrieved by the central device and the supervisor or caregiver being able to move to the physical location of the monitored individual based on the data provided).

Claim 7 –
Regarding Claim 7, Baczuk and Hasan teach the method according to Claim 5 in its entirety.  Baczuk further discloses a method, wherein:
the location where the operator is assigned is retrieved from a hospital information system communicatively connected to the control unit (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system).

Claim 9 –
Regarding Claim 9, Baczuk and Hasan teach the method according to Claim 8 in its entirety.  Baczuk further discloses a method, wherein:
the point of care environment further comprises a plurality of radio signal transmitters (See Baczuk Par [0026] which discloses multiple RF or RFID transmitters being located around a facility or on the handheld device of the user to determine the location of the user relative to a central device or multiple transceivers that are present amongst the facility or environment).

Claim 10 –
Regarding Claim 10, Baczuk and Hasan teach the method according to Claim 1 in its entirety.  Baczuk discloses a method, further comprising:
updating the signal pattern associated with a location identifier (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system);
updating the location identifier associated with a signal pattern (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system); and
updating the association(s) between one or more user action(s) and one or more of the plurality of locations within the point of care environment (See Baczuk Par [0027] which discloses determining the location of the central device with respect to the individual being monitored and the supervisor or caregiver being able to move to the physical location of the monitored individual from the location of the central device based on the data provided by the system; See Par [0030] – Par [0031] which discloses location and activity data being updated based on acceptable ranges and thresholds for said data by inputting user threshold input to data combination algorithm).

Claim 11 –
Regarding Claim 11, Baczuk and Hasan teach the method according to Claim 1 in its entirety.  Baczuk discloses a method, further comprising:
associating an indicator of probability to the descriptive localization of a position of the misplaced handheld analytical device to be localized if:
two or more of the signal pattern(s) stored in the database match the current signal pattern and/or two or more of the plurality of location within the point of care environment are associated with user action(s) stored in the database matching the most recent action (See Baczuk Par [0031] which discloses the received data being combined algorithmically and compared to a baseline action with a user-defined threshold, therefore being indicative of an action being performed.  From here an alert or indicator showing a particular action or location is associated with the data).

Claim 12 –
Regarding Claim 12, Baczuk and Hasan teach a point of care system for analyzing biological samples, the point of care system comprising:
a plurality of handheld analytical devices for analyzing biological samples (See Baczuk Par [0030] which discloses the devices taking in varying sample data such as blood glucose, oxygen, body temperature, skin humidity, and more which analyze the samples to determine if an alert needs to be issued based on the analyzed data);
a control unit communicatively connected to the plurality of handheld analytical devices by communication network (See Baczuk Figs 1 & 2 which show handheld devices being connected via RF or RFID network implementation to a central unit); and
a database communicatively connected to or comprised by the control unit  (See Baczuk Par [0069] – Par [0070] which discloses the remote server and network implementation being communicatively linked to the central server or device), wherein
the point of care system is configured such as to carry out the method of Claim 1 (See Baczuk Abstract which describes a system of handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to the central unit, defined monitoring settings, and location indicator thresholds. See Baczuk Par [0009] which discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Par [0010] which discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold; See Hasan Par [0007], [0027]-[0028], [0040]-[0042] & [0046] which disclose how a wireless device that has been lost or misplaced can be located within a point of care environment).

Claim 13 –
Regarding Claim 13, Baczuk and Hasan teach a non-transitory computer-readable medium storing instructions thereon (See Baczuk Abstract, Par [0009], & Par [0080] which disclose a tangible, non-transitory machine readable media storing instructions) which, when executed by a computer system,
cause a point of care system to perform the steps of the method according to Claim 1 (See Baczuk Abstract which describes a system of handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to the central unit, defined monitoring settings, and location indicator thresholds.  See Baczuk Par [0009] discloses media storing instructions that when executed, compare the information indicating the location of the moveable peripheral device with respect to the central unit based on output signals from one or more sensors and Baczuk Par [0010] discloses storing said signal patterns, with each pattern associated with a specific location once breaching the location indicator threshold; See Hasan Par [0007], [0027]-[0028], [0040]-[0042] & [0046] which disclose how a wireless device that has been lost or misplaced can be located within a point of care environment).











Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baczuk et al. in view of Hasan et al., further in view of Connor et al. (U.S. Patent Publication No. 2015/0320588).

Claim 5 –
Regarding Claim 5, Baczuk and Hasan teach the method according to Claim 3 in its entirety.  Baczuk further discloses a method, wherein:
the user actions comprise one or more from the list comprising:
analytical testing of a biological sample of a patient, wherein the action information comprises the location within the point of care environment corresponding to the testing of the respective patient (See Baczuk Par [0030] which discloses the devices taking in varying biological sample data such as blood glucose, oxygen, body temperature, skin humidity, and more which analyze the samples to determine if an alert needs to be issued based on the analyzed data), 
servicing procedure of the handheld analytical device, wherein the action information comprises one or more of the plurality of location of the point of care environment where servicing procedures of the respective handheld analytical device are known to be carried out (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to a central unit, defined monitoring settings, and location indicator thresholds. See Baczuk Par [0023] –[0024] which discloses updating health parameters or modulating the beaconing rate of the sensor devices and therefore servicing the devices),
identification of an operator of the handheld analytical device, wherein the action information comprises a list of location(s) within the point of care environment where the operator is assigned such as a hospital ward (See Baczuk Par [0023] which discloses specific locations being monitored within varying environments, which could include a medical point of care environment).
performing of a quality control QC procedure of the handheld analytical device, wherein the action information comprises one or more of the plurality of locations of the point of care environment whose quality control QC procedure of the handheld analytical device is known to be carried out (See Baczuk abstract which describes handheld or wearable analytical devices in a point of care environment and determining information indicating the location of the moveable peripheral device with respect to a central unit, defined monitoring settings, and location indicator thresholds. See Baczuk Par [0023] –[0024] which discloses updating health parameters or modulating the beaconing rate of the sensor devices and therefore constitutes performing QC procedure under broadest reasonable interpretation),
reagent and/or consumable lot scanning procedure using the handheld analytical device, wherein the action information comprises one or more of the plurality of location of the point of care environment where reagent lot scanning procedure is known to be carried out (See Baczuk Par [0077] which discloses scanning devices that can be used for scanning certain items to include in the data for consideration in the data combination algorithm),

Baczuk does disclose the use of a rechargeable battery, but Baczuk and Hasan do not explicitly disclose the following user actions comprising one or more from the list comprising:
docking/charging of the handheld device into a docking station wherein the action information comprises an indication of the relative location of the docking/charging station with respect to one or more of the plurality of locations of the point of care environment

Connor discloses the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
docking/charging of the handheld device into a docking station wherein the action information comprises an indication of the relative location of the docking/charging station with respect to one or more of the plurality of locations of the point of care environment (See Connor Par [0504] which discloses a rechargeable or replaceable battery that uses a power source or energy harvesting member which harvests transduces, or generates energy from body motion or kinetic energy, or energy harvesting from ambient light energy or ambient electromagnetic energy),
The monitoring method of Connor is directly applicable to the monitoring method of Baczuk and Hasan because the methods share limitations and capabilities, namely, they are both directed to wireless, wearable devices for monitoring a person and measuring biological data, environmental data, and locational data of the person being monitored.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Baczuk and Hasan to further include a docking/charging of the handheld device into a docking station, as disclosed by Connor, to recharge the already disclosed rechargeable battery in order to recharge the battery when the battery is low on power (See Connor Par [0504]).

Claim 8 –
Regarding Claim 8, Baczuk and Hasan disclose the method according to Claim 1 in its entirety.  Baczuk further discloses a method, wherein:
the signal patterns captured by the handheld analytical devices from the various signal sources comprises one or more from the list comprising:
radio signal pattern(s), wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture radio signal patterns, such as Wi-Fi, Bluetooth or cellular radio signal pattern (See Baczuk Par [0026] which discloses varying signal patterns to be used such as RF connection, Bluetooth, Wi-Fi, Ultra-Low Frequency, and more for the connection between the peripheral devices and the central device(s)),
sound signal patterns, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture sound signal patterns, such as background noise or audible clues indicative of a location within the point of care environment (See Baczuk Fig. 1 El. 114 & Par [0032] which disclose the use of audible clues or inputs in combination with location and activity to determine whether an alert or alarm should be issued),
atmospheric pressure, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture atmospheric pressure, the captured atmospheric pressure indicative of an elevation of the handheld analytical device such as a floor within the point of care environment (See Baczuk Par [0030] which discloses the use of environmental pattern data such as temperature or humidity or atmospheric pressure to determine location),
visual pattern such as a photo or video recording, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture a visual pattern, the visual pattern such as QR or barcode identifying or indicative of a location within the point of care environment (See Baczuk Par [0030] which discloses the use of environmental data such as optical data to determine location),
motion/orientation pattern, wherein one or more of the plurality of the handheld analytical devices comprises motion/orientation sensors, the motion/orientation pattern indicative of whether the handheld analytical device is currently in motion or if it is idle (See Baczuk Par [0032] which discloses the use of an accelerometer and gyroscope (therefore motion/orientation data) to determine activity and location data),
environmental pattern such as temperature & relative humidity, the environmental pattern indicative of whether the handheld analytical device is in a room with a controller environment (See Baczuk Par [0030] which discloses the use of environmental pattern data such as temperature and humidity to determine location),
Baczuk does not explicitly disclose the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
light signal pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture light signal patterns, such as light signal patterns indicative of whether the handheld analytical device is located in an enclosure such as a drawer, a cupboard, or the like
magnetic field, wherein one or more of the plurality of the handheld analytical devices comprise a magnetic sensor, wherein the magnetic field is indicative of a geographical location of the handheld analytical devices
olfactory pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture an olfactory pattern such as a characteristic olfactory pattern
Connor discloses the signal patterns captured by the handheld analytical devices comprises one or more from the list comprising:
light signal pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture light signal patterns, such as light signal patterns indicative of whether the handheld analytical device is located in an enclosure such as a drawer, a cupboard, or the like (See Connor Par [0127] which discloses a sensor that measures the quantity or spectrum of light in a given environment for use in monitoring devices),
magnetic field, wherein one or more of the plurality of the handheld analytical devices comprise a magnetic sensor, wherein the magnetic field is indicative of a geographical location of the handheld analytical devices (See Connor Par [0136] which discloses the use of an electromagnetic sensor and actuator to monitor both electrical and magnetic environmental data for use in monitoring devices), and/or
olfactory pattern, wherein one or more of the plurality of the handheld analytical devices comprises signal receiver(s) configured to capture an olfactory pattern such as a characteristic olfactory pattern (See Connor Par [0133] which discloses the use of an artificial olfactory sensor that is able to collect and monitor olfactory data and data patterns for use in monitoring devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Baczuk and Hasan which already disclose varying signal patterns to be captured by the handheld analytical devices to specifically include the varying signal patterns disclosed above that are captured by the handheld analytical devices to collect data for automatic, thorough monitoring of the individual of interest, as disclosed by Connor.  By creating a comprehensive monitoring environment via monitoring multiple data sources, as disclosed by Connor, the system can take more factors into account for accurate predictions and machine learning regarding the subject being monitored (See Connor Par [0143] which discloses the importance of monitoring multiple biological, environmental, and locational data sources to compute probabilities of a certain event of interest to occur sing the remote monitoring devices; See Connor Par [0503] which shows taking all of these data to create a comprehensive multivariate statistical model for detection and prediction of future events).




Response to Arguments
Applicant's arguments filed 07 June 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-13, Applicant argues on pp. 8-9 of Arguments/Remarks that Claims 1-13 do not recite a judicial exception.  More specifically, Applicant argues that the various computer components and control unit connected to a plurality of point-of-care devices and the database perform the locating of point-of-care devices within the point-of-care environment and is not meant for the managing of interactions between people and therefore no human activity is associated with this process and therefore does not constitute Methods of Organizing Human Activity.  Examiner respectfully disagrees with Applicant’s arguments.  As explained in the previous Office Action, by gathering biological data or geographical activity from a human and providing a descriptive localization of the signal acquired, under the broadest reasonable interpretation, human activity, both biological and geographical, can be organized in a manner that falls within the judicial exception of methods of organizing human activity.  While Applicant argues that the control unit is connected to a plurality of point-of-care devices and the database perform the location of point-of-care devices, the Claims, under broadest reasonable interpretation, also include interpretation of the devices being associated with or assigned to a human.  Examiner points specifically to Applicant’s specification pp. 9, ll. 9-17 which specifically points to the term “handheld analytical device” referring to an analytical device used in a point of care environment which can be carried/relocated by medical staff usually on the premises of a point of care environment and can be assigned to said medical staff.  As such, under broadest reasonable interpretation, if the Claims include the mention of “handheld analytical devices and the descriptive localization of the signal (including geographical data) for the handheld analytical devices, as intended by Applicant, this also includes the localization of the medical staff, patients, etc., who may or may not be carrying or relocating the handheld analytical device, as well.  Even further, dependent Claims specifically make mention of the handheld analytical device being associated with a user, such as in Claims 2, 3, 5, and 10 reciting “user action(s) carried out on the respective handheld analytical devices(s)”.  Therefore, under the broadest reasonable interpretation, human activity, both biological and geographical, can be organized in a manner that falls within the judicial exception of methods of organizing human activity.  As such, Claims 1-13 are determined to recite a judicial exception and remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-13, Applicant argues on pp. 9 of Arguments/Remarks that even if Claims 1-13 are determined to recite a judicial exception, Claim 1 is integrated into a practical application of the exception.  More specifically, through the use of previously stored signal patterns and known location identifiers, a control unit can scan for the current signal patterns from lost point-of-care devices to pinpoint the general area of that missing point-of-care device, therefore, representing a practical application.  Examiner respectfully disagrees with Applicant’s arguments.  While the recitation of the judicial exception could be used for the purposes mentioned by Applicant, this does not necessarily represent a practical application.  That is, the Claim merely recites instructions to apply the abstract idea on a computer/computerized environment, or merely using a computer/computerized environment as a tool to perform an abstract idea.  Here, the localization of the stored signal patterns and known location identifiers which, as discussed above in the previous argument, include both biological and geographical human activity, is being generally applied using computer technology to potentially localize a missing point-of-care device (which is not present in the currently drafted claims).  There is no significant or apparent improvement to already-known localization technology/software (See Applicant’s specification p. 2, ll. 18-24 which describes RTLS being well known in the art).  Therefore, the Claim merely recites instructions to apply the abstract idea on a computer/computerized environment and generally links the application of said abstract idea to a particular technological environment or field of use, i.e., POC environments, staff, and devices.  Therefore, it is determined that Claim 1 does not represent an embodiment that integrates the judicial exception into a practical application.  As such, Claims 1-13 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-13, Applicant argues on pp. 9 of Arguments/Remarks that because Claim 1 purportedly represents patent eligible subject matter and Claims 2-13 depend from independent Claim 1, Claims 2-13 also represent patent eligible subject matter.  Examiner respectfully disagrees with Applicant’s arguments.  As addressed above, it has been determined that Claim 1 does not represent an embodiment that integrates the judicial exception into a practical application.  As such, Claims 1-13 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of Claims 1-4, 6-7, and 9-13, Applicant argues on pp. 9-11 that Claims 1-4, 6-7, and 9-13 are not met by Baczuk. More specifically, Applicant argues on pp. 10 of Arguments/Remarks that a centralized unit, as described in Baczuk, can connect to and determine location of a wearable with respect to a centralized unit based on the output of the sensors, however this only addresses a radius of distance of the wearable device from the central control unit and does not include descriptive localization of a misplaced handheld analytical device.  Examiner agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  While it is understood by Examiner that the same or substantially similar machinery, software, etc. that is already disclosed by Baczuk could be used for the purposes of lost or misplaced devices as much as devices that are attached to a user, for purposes of advancing prosecution, a supplemental reference has been brought in to explicitly disclose locating lost or misplaced wireless devices.  Therefore, upon further consideration, a new grounds of rejection is made over Baczuk in view of Hasan to specifically read on locating misplaced or lost handheld analytical devices. Therefore, Claims 1-4, 6-7, & 9-13 remain rejected under 35 U.S.C. 103 over Baczuk in view of Hasan.
Regarding 35 U.S.C. 102 rejections of Claims 2-4, 6-7, and 9-13, Applicant argues on pp. 11 of Arguments/Remarks that because Claims 2-4, 6-7, and 9-13 depend from purportedly allowable independent Claim 1, Claims 2-4, 6-7, and 9-13 should also be allowable over the art.  Examiner respectfully disagrees.  As addressed above, a new grounds of rejection has been made over Baczuk in view of Hasan to effectively read on Claim 1, and therefore, Claim 1 remains rejected under 35 U.S.C. 103.  As such, Claims 2-4, 6-7, and 9-13, which are dependent from rejected Claim 1, also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 5 and 8, Applicant argues on pp. 12 of Arguments/Remarks that because Claims 5 and 8 depend from purportedly allowable independent Claim 1, and because Connor et al., does not cure the deficiencies of Baczuk, Claims 5 and 8 should also be allowable over the art.  Examiner respectfully disagrees.  As addressed above, a new grounds of rejection has been made over Baczuk in view of Hasan to effectively read on Claim 1, and therefore, Claim 1 remains rejected under 35 U.S.C. 103.  As such, Claims 5 and 8, which are dependent from rejected Claim 1, remain rejected under 35 U.S.C. 103 over Baczuk in view of Connor.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stivoric et al. (U.S. Patent Publication No. 2007/0100666) discloses a system for detecting and deriving data relating to physiological and contextual parameters of a patient and a wearable device associated with the patient such that a number of physiological and conditional states and events can be monitored and the wearable device itself can be monitored for locating purposes;
Coffeng et al. (U.S. Patent Publication No. 2017/0336491) discloses a system for tracking a device not actively sending patient data to a network of medical devices, wherein the at least one device is misplaced or lost, and the tracking occurs upon activation by a user or a certain amount of time passing without communication with the lost device;
Perkins et al. (U.S. Patent Publication No. 2014/0229196) discloses a system for determining the locations of tagged objects within a predetermined environment and further describes interactions between the object and an individual such as for purposes of tracking the device upon the device being lost or misplaced by said individual;
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        08/04/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619